Citation Nr: 1550716	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-18 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and panic disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from September 1970 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Although the Veteran was scheduled for a Board hearing before a Veterans Law Judge in June 2015, he failed to appear and has not shown good cause as to why he missed the hearing.  Accordingly, the hearing request is deemed withdrawn. 
38 C.F.R. § 20.702(d) (2015).

The Board has recharacterized the issue of entitlement to service connection for PTSD to more broadly encompass entitlement to service connection for an acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, she/he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).  

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been afforded two VA examinations in order to obtain an opinion regarding the cause of any current diagnosis of PTSD.  Although the May 2013 examiner addressed the issue of aggravation, her report intermixes two separate and different standards of proof.  It also appears that the AOJ did not associate all of the Veteran's VAMC reports with the record (i.e., treatment reports dated between April 2011 and July 2012).  As such, a remand is necessary.
The AOJ is directed that when it orders the file returned to the examiner, that it NOT USE ANY LANGUAGE OTHER THAN IS PROVIDED IN THE FOLLOWING REMAND DIRECTIVES.  

Accordingly, the case is REMANDED for the following action:

1.  All VAMC mental health treatment reports not currently associated with VBMS or Virtual VA, to include records dated April 2011 through July 2012, and records dated since June 2013, and associate with the 
e-folder.  Any negative response should be noted in the e-folder.

2.  After all available records have been associated with the e-folder, provide the e-folder to the examiner who conducted the May 2013 PTSD examination; if that examiner is not available, send to a similarly-qualified examiner, and request clarification as to the following questions.

A)  After reviewing the record, provide an addendum to the May 2013 examiner (only if feasible -or conduct another examination if deemed necessary in the judgment of the AOJ or examiner) to determine if the Veteran currently has, or has had at any time since December 2010, a diagnosis of an acquired psychiatric disorder, to include PTSD and depression.

After doing so, the examiner must RESPOND IN SEQUENCE TO THE FOLLOWING QUESTIONS: 

i)  From a review of all of the evidence, to include the service treatment records, service personnel records and VAMC mental health records, did the Veteran have an acquired psychiatric disorder during his active duty service between September 1970 to December 1976?

ii) if the Veteran had an acquired psychiatric disorder during active duty service, is it medically and factually undebatable that the disorder pre-existed his entry into active duty service.  THE EXAMINER IS ADVISED THAT THE LEGAL STANDARD FOR THIS PORTION OF VA'S RESOLUTION OF THIS QUESTION DOES NOT INVOLVE DETERMINATION OF WHETHER IT IS "MORE OR LESS LIKELY THAN NOT" (an approximate 50 percent probability) BUT IS INSTEAD STATED AS "MEDICALLY AND FACTUALLY UNDEBATEABLE."  

iii) If it is found as medically and factually undebatable that an acquired psychiatric disorder clearly pre-existed service, is it MEDICALLY UNDEBATEABLE THAT THE DISORDER WAS NOT AGGRAVATED (PERMANENTLY WORSENED) in service beyond that which would be due to the natural progression of the disease?  THE EXAMINER IS ADVISED THAT THE LEGAL STANDARD FOR THIS PORTION OF VA'S RESOLUTION OF THIS QUESTION DOES NOT INVOLVE DETERMINATION OF WHETHER IT IS "MORE OR LESS LIKELY THAN NOT" (an approximate 50 percent probability) BUT IS INSTEAD STATED AS "MEDICALLY AND FACTUALLY UNDEBATEABLE."  

iii) If an acquired psychiatric disorder is not found to have pre-existed active duty service, determine whether it began in, or is related to, active duty service.

iv) If it is determined that the Veteran DID NOT have an acquired psychiatric disorder during service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disorder is the result of an incident of service, to include retrieval of remains following the 1975 plane crash, OR whether any acquired psychiatric disorder is the result of a traumatic experience(s) during childhood and/or a traumatic experience(s) after military service.

ALL OPINIONS MUST BE ACCOMPANIED BY A COMPLETE EXPLANATION.

3.  Thereafter, the issue on appeal must be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




